IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50708
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DANIEL JOSEPH, JR., also known as Andrew Smith,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-99-CR-112-2
                       --------------------
                          April 17, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Daniel Joseph, Jr., also known as Andrew Smith, appeals from

his conviction following his guilty plea to conspiracy to possess

with intent to distribute more than 500 grams of cocaine.   Joseph

argues that the district court did not comply with FED. R. CRIM.

P. 11(f), which requires the district court to determine whether

there is a factual basis for a guilty plea.

     Because Joseph did not raise his Rule 11(f) objection in the

district court, this court’s review is for plain error only.

United States v. Vonn, 122 S. Ct. 1043, 1046 (2002).   The plea

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50708
                                -2-

agreement, the plea colloquy, and the magistrate judge’s fact

finding that Joseph’s plea was supported by an independent basis

in fact, which contained each of the essential elements of his

offense, as well as evidence presented at the sentencing hearing,

all show that the district court met the requirements of Rule

11(f).   Joseph has not shown plain error.

     AFFIRMED.